DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura (JP 04-288945 A, cited by applicant).
Re Claim 1. Kitamura teaches a holding device (Fig. 1, item 4) for holding a casting core in a casting mold, comprising: 
a plurality of clamping portions (item 5), wherein the plurality of clamping portions are each a separate structure (Fig. 1), wherein the separate structures are arranged in a distributed manner separated from one another (Fig. 1), and wherein the separate structures are arranged in respective pairs opposite one another to from a clamping region for the casting core (Fig. 1).
  
Re Claim 2. Kitamura teaches wherein the clamping region is configured for a force-fitting arrangement of the casting core (Fig. 1).
In addition, sine the holding device of Kitamura and the claimed device are structurally indistinguishable, the holding device of Kitamura is capable of performing the claimed functions.

  
Re Claim 3. Kitamura teaches wherein the plurality of clamping portions form a lattice structure or web structure (Fig. 1).
  
Re Claim 4. A casting material is not a part of the claimed holding device, but a material being worked upon by the claimed holding device. Therefore, a casting material does not affect the patentability of the claimed holding device.

“Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115.
 
Re Claim 5. Kitamura teaches wherein the plurality of clamping portions have inner contact faces (Fig. 1, item 7) and outer contact faces (item 8), the inner contact faces are configured to bear against the casting core, and the outer contact faces are configured to bear against the casting mold (functionalities of the claimed device).  

Re Claim 6. Kitamura teaches wherein at least one inner contact face (Fig. 1, item 7) is configured to bear against the casting core fully and in a form-fitting manner (functionalities of the claimed device).  

Re Claims 7 and 8. Kitamura teaches wherein 11Attorney Docket No. 080437.PC509US at least one clearance or at least one recess (Fig. 1, formed between two items 8) is formed in at least one outer contact face.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly applied reference, Kitamura addresses the new limitations.
Applicant’s arguments, see page 6, filed 1/25/21, with respect to Claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112(f) interpretation of Claim 1 has been withdrawn, as applicant amended Claim 1 to recite the additional structure of the claimed clamping portion. 
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive.
On page 6, regarding claims 9-12 and 14-20, applicant argued that the restriction should be withdrawn and claims 9-12 and 14-20 be rejoined, as claim 1 is allowable, and claims 9, 16,  and 20 include all the limitation of claim 1.
The examiner disagrees with this because claim 1 is not allowable. See above for rejection of claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

1/27/2021